*2SUMMARY ORDER
Appellants Deborah Lamb and John Mecca, proceeding pro se, appeal from a judgment of the District Court (Seybert, J.) sua sponte dismissing their suit brought under 42 U.S.C. § 1983. We assume the parties’ familiarity with the facts and record of the prior proceedings, to which we refer only as necessary to explain our decision to affirm.
We have not yet addressed whether we review de novo or for abuse of discretion a district court’s sua sponte dismissal of a complaint for frivolousness where the litigant has paid the filing fee. Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 & n.2 (2d Cir. 2000). We need not reach that issue here because the District Court’s decision “easily passes muster under the more rigorous de novo review.” Id, at 364 n.2. A claim is frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). District courts should generally not dismiss a pip se complaint without permitting at least one opportunity to amend, but granting leave to amend is not necessary when it would be futile. See Cuoco v, Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).
Upon review, we find no error in the District Court’s dismissal of appellants’ complaint because, even when read with the “special solicitude” due pro se pleadings, Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006), their allégations “rise to the level of the irrational or the wholly incredible, whether or not there are judicially noticeable facts available to contradict them,” Denton v. Hernandez, 504 U.S. 25, 33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992). And given the wholly incredible nature of the alleged facts upon which appellants’ claims are based, the District Court reasonably concluded that granting leave to amend would be futile. See Cuoco, 222 F.3d at 112.
We have considered appellants’ remaining arguments and conclude that they are without merit. Accordingly, we AFFIRM the District Court’s judgment.